EXHIBIT 10.1

 

FORM OF

EXECUTIVE AGREEMENT

 

Agreement between Arch Chemicals, Inc., a Virginia corporation (“Arch
Chemicals”), and                          (the “Executive”), dated as of
                             ,             .

 

Arch Chemicals and the Executive agree as follows:

 

1. Definitions.

 

As used in this Agreement:

 

(a) “Cause” means the willful and continued failure of the Executive to
substantially perform his or her duties; the willful engaging by the Executive
in gross misconduct significantly and demonstrably financially injurious to Arch
Chemicals; or willful misconduct by the Executive in the course of his or her
employment which is a felony or fraud. No act or failure to act on the part of
the Executive will be considered “willful” unless done or omitted not in good
faith and without reasonable belief that the action or omission was in the
interests of Arch Chemicals or not opposed to the interests of Arch Chemicals.

 

(b) “Change in Control” means:

 

(i) Arch Chemicals ceases to be, directly or indirectly, owned of record by at
least 1,000 shareholders;

 

(ii) A person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a “person” within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”),
other than Arch Chemicals, a majority-owned subsidiary of Arch Chemicals or an
employee benefit plan (or the plan’s related trust) of Arch Chemicals or such
subsidiary, become(s) the “beneficial owner” (as defined in Rule 13d-3 under
such Act) of 20% or more of the then outstanding voting stock of Arch Chemicals;

 

(iii) During any period of two consecutive years, individuals who at the
beginning of such period constitute Arch Chemicals’ Board of Directors (together
with any new Director whose election by Arch Chemicals’ Board of Directors or
whose nomination for election by Arch Chemicals’ shareholders was approved by a
vote of at least two-thirds of the Directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors then in office;

 

(iv) All or substantially all of the business of Arch Chemicals is disposed of
pursuant to a merger, consolidation or other transaction in which Arch Chemicals



--------------------------------------------------------------------------------

is not the surviving corporation or Arch Chemicals combines with another company
and is the surviving corporation (unless the shareholders of Arch Chemicals
immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than 50% of the
aggregate voting stock or other ownership interests of (x) the entity or
entities, if any, that succeed to the business of Arch Chemicals or (y) the
combined company) or

 

(v) Approval by Arch Chemicals’ shareholders of (i) a sale of all or
substantially all the assets of Arch Chemicals or (ii) a liquidation or
dissolution of Arch Chemicals.

 

(c) “Disability” means that the Executive has suffered an incapacity due to
physical or mental illness which meets the criteria for disability established
at the time under Arch Chemicals’ short-term disability plan.

 

(d) “Executive Severance” means:

 

(i) twelve months of the Executive’s then current monthly salary (without taking
into account any reductions which may have occurred at or after the date of a
Change in Control); plus

 

(ii) an amount equal to the greater of (A) the Executive’s average annual award
actually paid under Arch Chemicals’ short-term annual cash incentive
compensation plans or programs (“ICP”) (including zero if nothing was paid or
deferred but including any portion thereof the Executive has elected to defer)
for the three completed fiscal years immediately preceding the date of
Termination (or if the Executive has not participated in ICP for such three
completed fiscal years, the average of any such awards for the shorter period of
years in which the Executive was a participant) and (B) the Executive’s then
current ICP standard annual award.

 

(e) “Potential Change in Control” means:

 

(i) Arch Chemicals has entered into an agreement the consummation of which would
result in a Change in Control;

 

(ii) any person (including Arch Chemicals) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control;

 

(iii) Arch Chemicals learns that any person (other than an employee benefit plan
of Arch Chemicals or a subsidiary of Arch Chemicals (or the plan’s related
trust)) has become the beneficial owner directly or indirectly of securities of
Arch Chemicals representing 9.5% or more of the combined voting power of Arch
Chemicals’ then outstanding securities ordinarily entitled to vote in elections
of directors; or

 

(iv) the Board of Directors of Arch Chemicals adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control of Arch
Chemicals has occurred;

 

2



--------------------------------------------------------------------------------

provided, if an event specified in clause (iii) above has occurred by or on the
date hereof, such event shall not be deemed a Potential Change in Control unless
such person acquires another 1% of such securities subsequent to the date
hereof.

 

(f) “Termination” means:

 

(i) The Executive is discharged by Arch Chemicals other than for Cause;

 

(ii) The Executive terminates his or her employment in the event that:

 

(1) Arch Chemicals requires the Executive to relocate the Executive’s then
office to an area which is not within reasonable commuting distance, on a daily
basis, from the Executive’s then residence, except that prior to a Change in
Control a requirement to relocate the Executive’s office to Arch Chemicals’
corporate headquarters is not a basis for Termination;

 

(2) Arch Chemicals reduces the Executive’s base salary or fails to increase the
Executive’s base salary on a basis consistent (as to frequency and amount) with
Arch Chemicals’ exempt salary system as then in effect or, in the event of a
Change in Control, as in effect immediately prior to the Change in Control;

 

(3) Arch Chemicals fails to continue the Executive’s participation in its
benefit plans (including incentive compensation and stock options) on
substantially the same basis, both in terms of the amount of the benefits
provided (other than due to Arch Chemicals’ or a relevant operation’s financial
or stock price performance provided such performance is a relevant criterion
under such plan) and the level of the Executive’s participation relative to
other participants as exists on the date hereof; provided that, with respect to
annual and long term incentive compensation plans, the basis with which the
amount of benefits and level of participation of the Executive shall be compared
shall be the average benefit awarded to the Executive under the relevant plan
during the three completed fiscal years immediately preceding the date of
Termination;

 

(4) The Executive suffers a Disability which prevents the Executive from
performing the Executive’s duties with Arch Chemicals for a period of at least
180 consecutive days;

 

(5) Following a Change in Control, Arch Chemicals fails to substantially
maintain its benefit plans as in effect at the time of the Change in Control,
unless reasonably equivalent arrangements (embodied in an on-going substitute or
alternative plan) have been made with respect to such plans; or

 

(6) Following a Change in Control, the Executive’s duties, position or reporting
responsibilities are diminished.

 

3



--------------------------------------------------------------------------------

For purposes solely of clarification, it is understood that (i) if, in
connection with the spinoff of an Arch Chemicals business or Arch Chemicals’
assets as a separate public company to Arch Chemicals’ shareholders, the
Executive accepts employment with, and becomes employed at, the spunoff company
or its affiliates, the termination of the Executive’s employment with Arch
Chemicals shall not be considered a “Termination” for purposes of this
Agreement, provided that a Change in Control shall not have occurred prior to
the termination of the Executive’s employment with Arch Chemicals and (ii)
except as provided in paragraph 4(f), in connection with the sale of an Arch
Chemicals business to a third party or the transfer or sale of an Arch Chemicals
business or Arch Chemicals’ assets to a joint venture to be owned directly or
indirectly by Arch Chemicals with one or more third parties, if the Executive
accepts employment with, and becomes employed by, such buyer or its affiliates
or such joint venture or its affiliates in connection with such transaction,
such cessation of employment with Arch Chemicals shall not be considered a
“Termination” for purposes of this Agreement.

 

2. Previous Change in Control Agreement; Effectiveness of this Agreement. This
Agreement shall become effective immediately upon the expiration of the current
Executive Agreement dated                     ,              between Arch
Chemicals and the Executive. Once this Agreement becomes effective, (i) this
Agreement supersedes and replaces such earlier Executive Agreement and (ii) the
Executive hereby releases and forever discharges Arch Chemicals and its
affiliates from any and all obligations or claims the Executive may have with
respect to such prior Executive Agreement and waives any obligations or rights
Executive may have accrued under such prior Executive Agreement, including
obligations which may arise under any circumstances, occurring prior to the date
this Agreement became effective.1

 

3. Term/Executive’s Duties.

 

(a) The term of this Agreement shall expire at the end of December 31, 2007
(subject to extension and renewal as provided herein). If during the term of
this Agreement (including any term resulting from any extension or renewal
whatsoever) a Potential Change in Control or Change in Control occurs, the then
applicable term shall be extended to the later of (i) the end of the calendar
year of the third anniversary of the date on which any Potential Change in
Control occurs and (ii) the end of the calendar year of the third anniversary of
the date on which any Change in Control occurs. At the end of each term of this
Agreement (including any term resulting from any extension or renewal
whatsoever) the then applicable term shall be automatically renewed for a
successive one year term unless and until the Board of Directors of Arch
Chemicals (or the Compensation Committee thereof) adopts a resolution prior to
the end of the then applicable term that states this Agreement shall not be
renewed for such one year period, in which case this Agreement shall expire at
the end of the then applicable term provided no subsequent Potential Change in
Control or Change in Control occurs. No expiration of this Agreement will affect
any of the Executive’s rights resulting from a Termination prior to such
expiration. In the event of the Executive’s death while employed by Arch
Chemicals, this Agreement shall terminate

--------------------------------------------------------------------------------

1 If Executive had a previous Tier II Agreement, revise this paragraph
accordingly. If Executive did not have a previous Tier I or Tier II Agreement,
delete this paragraph and replace with “This paragraph intentionally left
blank.”

 

4



--------------------------------------------------------------------------------

and be of no further force or effect on the date of his or her death; provided
that the Executive’s death will not affect any of the Executive’s rights
resulting from a Termination prior to death.

 

(b) During the period of the Executive’s employment by Arch Chemicals, the
Executive shall devote his or her full time efforts during normal business hours
to Arch Chemicals’ business and affairs, except during reasonable vacation
periods and periods of illness or incapacity. Nothing in this Agreement will
preclude the Executive from devoting reasonable periods required for service as
a director or a member of any organization involving no conflict of interest
with Arch Chemicals’ interest; provided that no additional position as director
or member shall be accepted by the Executive during the period of his or her
employment with Arch Chemicals without its prior consent.

 

(c) The Executive agrees that in the event of any Potential Change in Control of
Arch Chemicals occurring from time to time after the date hereof, the Executive
will remain in the employ of Arch Chemicals until the earlier of (i) the end of
the six month period following the occurrence of such Potential Change in
Control and (ii) a Change in Control.

 

4. Executive Severance Payment.

 

(a) In the event of a Termination occurring before the expiration of this
Agreement, Arch Chemicals will pay the Executive a lump sum in an amount equal
to the Executive Severance. The payment will be made within 30 days of the
Termination or if a Change in Control has occurred, within 10 days of the
Termination.

 

(b) In the event of a Termination after a Change in Control has occurred, in
addition to the Executive Severance paid under paragraph 4(a) above, Arch
Chemicals will pay a Change in Control severance premium to the Executive in an
amount equal to the sum of: (i) two times the Executive Severance plus (ii)
three times the higher of (x) Executive’s annual long term incentive target as
last determined by the Arch Chemicals’ Board of Directors (or committee thereof)
prior to the Change in Control and (y) the Executive’s annual long term
incentive target as in effect immediately prior to the Termination. The Change
in Control severance premium, if it becomes due, will be made within 10 days of
the Termination.

 

(c) The amount due under paragraph 4(a) and 4(b), if any, will be reduced to the
extent that, if such amount in the aggregate were paid in equal monthly
installments over a 12-month period (or in the event both paragraph 4(a) and
4(b) are applicable, a 36-month period), no installment would be paid after the
Executive’s sixty-fifth birthday.

 

(d) The Executive will not be required to mitigate the amount of any payment
provided for in paragraph 4(a) or 4(b) by seeking other employment or otherwise,
nor shall any compensation received by the Executive from a third party reduce
such payment except as explicitly provided in this Agreement. Except as may
otherwise be expressly provided herein, nothing in this Agreement will be deemed
to reduce or limit the rights which the Executive may have under any employee
benefit plan, policy or arrangement of Arch Chemicals. Except as expressly
provided in this Agreement, payments made under paragraphs 4 or 5(e) shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim
which Arch Chemicals may have against the Executive.

 

5



--------------------------------------------------------------------------------

(e) If the Executive receives the Executive Severance, the Executive will not be
entitled to receive any other severance otherwise payable to the Executive under
any other severance plan of Arch Chemicals. If on the Termination date the
Executive is eligible and is receiving payments under any then existing Arch
Chemicals disability plan, then the Executive agrees that all such payments may,
and will be, suspended and offset for 12 months (or in the event paragraph 4(b)
is also applicable, 36 months) (subject to applicable law) following the
Termination date. If after such period the Executive remains eligible to receive
disability payments, then such payments shall resume in the amounts and in
accordance with the provisions of the applicable Arch Chemicals disability plan.

 

(f) In the event the Executive, in connection with the sale of an Arch Chemicals
business to a third party or the transfer of an Arch Chemicals business or Arch
Chemicals assets to a joint venture which would be owned directly or indirectly
by Arch Chemicals with one or more third parties, ceases to be employed by Arch
Chemicals and with Arch Chemicals’ consent becomes employed by the buyer or its
affiliates or the joint venture or its affiliates, the Executive shall be
entitled to the benefits provided under paragraph 4(a) (using Arch Chemicals
figures at the time of new employment) (subject to paragraphs 4(c), 4(d) and
4(e)) and the first sentence of paragraph 5(a) (subject to paragraph 5(c)), and
paragraph 5(d), if the Executive has a Termination as defined in paragraph 1(f)
with his or her new employer (with the new employer being substituted for Arch
Chemicals in such paragraph 1(f) and without giving any effect to the Change in
Control references contained therein following such new employment) within 12
months of becoming employed by such new employer. Any cash compensation amounts
paid under this paragraph 4(f) shall be reduced by any severance, job transition
or employment termination payments such Executive receives in cash from his or
her new employer in connection with the Termination. In connection with this
paragraph 5(f), in no event shall the Change in Control provisions of this
Agreement be applicable once Executive ceases to be employed by Arch Chemicals.

 

(g) If the Termination occurs prior to a Change in Control, no Executive
Severance and, except for payments and benefits that the Employee is legally
entitled to by employment or labor law in the absence of this Agreement, no
other benefits and payments pursuant to paragraph 5 below, will be paid or
credited to the Executive unless and until the Executive shall have executed and
delivered to Arch Chemicals a release substantially in the form of Exhibit A
hereto and the seven day period referred to in Exhibit A shall have elapsed
without revocation. Whether the release is “substantially” in such form shall be
determined by Arch Chemicals in its sole discretion. If the Termination occurs
at or following a Change in Control, no such release shall be required.

 

5. Other Benefits.

 

(a) If the Executive becomes entitled to payment under paragraph 4(a), the
Executive will receive 12 months service credit under all Arch Chemicals Pension
Plans for which the Executive was eligible at the time of the Termination (i.e.,
under Arch Chemicals’ qualified Pension Plans to the extent permitted under then
applicable law, otherwise such credit will be reflected in a supplementary
pension payment from Arch Chemicals to be due

 

6



--------------------------------------------------------------------------------

at the times and in the manner payments are due the Executive under such
qualified pension plans), and for 12 months from the date of the Termination the
Executive (including covered dependents) will continue to enjoy coverage on the
same basis as a similarly situated active employee under all Arch Chemicals
medical, dental, and life insurance plans to the extent the Executive was
enjoying such coverage immediately prior to the Termination. The Executive’s
entitlement to insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act would commence at the end of the period during which
insurance coverage is provided under this Agreement without offset for coverage
provided hereunder. The Executive shall accrue no vacation during the 12 months
following the date of Termination but shall be entitled to payment for accrued
and unused vacation for the calendar year in which the Termination occurs. If no
Change in Control has occurred at or prior to Termination, the Executive shall
not be entitled to an ICP award for the calendar year in which Termination
occurs. Even if a Change in Control occurs at or prior to Termination, the
Executive shall not be entitled to an ICP award for the calendar year of
Termination if Termination occurs during the first calendar quarter of such
year. However, if a Change in Control occurs and at the same time or thereafter
if Termination occurs during or after the second calendar quarter of a year (and
even if the Executive receives the Executive Severance (including the amount
referred to in paragraph 1(d)(ii)), the Executive shall be entitled to a
prorated ICP award for such calendar year of Termination which shall be
determined by multiplying the higher of (i) his or her then current ICP standard
and (ii) his or her ICP standard in effect prior to the Change in Control, by a
fraction the numerator of which is the number of weeks in such calendar year
prior to the Termination and the denominator of which is 52. The Executive shall
accrue no ICP award following the date of Termination. The accrued vacation pay
and ICP award, if any, shall be paid in a lump sum when the Executive Severance
is paid.

 

(b) If the Executive becomes entitled to payment under paragraph 4(b), the
pension credit and insurance coverage provided for in paragraph 5(a) will be for
an additional 24-month period beyond the period provided in paragraph 5(a).

 

(c) Notwithstanding the foregoing paragraphs 5(a) and 5(b), no such service
credit or insurance coverage will be afforded by this Agreement with respect to
any period after the Executive’s sixty-fifth birthday.

 

(d) In the event of a Termination, the Executive will be entitled at Arch
Chemicals’ expense to outplacement counseling and associated services in
accordance with Arch Chemicals’ customary practice at the time (or, if a Change
in Control shall have occurred, in accordance with such practice immediately
prior thereto) with respect to its senior executives who have been terminated
other than for Cause. It is understood that the counseling and services
contemplated by this paragraph 5(d) are intended to facilitate the obtaining by
the Executive of other employment following a Termination, and payments or
benefits by Arch Chemicals in lieu thereof will not be available to the
Executive.

 

(e) Notwithstanding the provisions of Section 4.6 of the Arch Senior Executive
Pension Plan (the “Senior Plan”), if the Executive is in active employment with
Arch Chemicals at the date of a Change in Control but has not attained age 55 at
such date, the Executive shall (if then a Participant in the Senior Plan)
nevertheless automatically be paid the lump-sum amount called for by such
Section 4.6, except that such lump-sum amount

 

7



--------------------------------------------------------------------------------

will be calculated first, by calculating the sum equal to the annual benefit
which would otherwise be payable to the Executive at age 65 under all Arch
Chemicals pension plans assuming the Executive had terminated his or her
employment with Arch Chemicals on the date of the Change in Control, second, by
multiplying such sum by 72%, which is the current percentage applicable in the
calculation of benefits paid to employees retiring from active service with Arch
Chemicals at age 55 under the early retirement provisions of the Arch Chemicals
Employees Pension Plan, third, by determining the then lump-sum actuarial value
of the product resulting from the second step, and fourth, by deducting from
such lump-sum actuarial value the then lump-sum actuarial value of the
Executive’s accrued annual benefits under all other Arch Chemicals pension
plans. The actuarial value shall be determined as the amount needed to purchase
a fixed annuity through Metropolitan Life Insurance Company (“Metropolitan”) or
its successor immediately prior to the Change in Control. In the event such
annuity is not available through Metropolitan, then Prudential Insurance Company
or an insurance company with comparable rating by A.M. Best & Company shall be
substituted for Metropolitan. The lump-sum payment made under the Senior Plan as
calculated under this paragraph 5(e) will be used to reduce any other payments
under the Senior Plan which may become due to the Executive thereafter. The
purpose of this paragraph 5(e) is to ensure that an Executive who is less than
age 55 at the time of the Change in Control receives a lump-sum payment which
when combined with the value of the Executive’s pension benefits from all other
Arch Chemicals pension plans preserves the 72% age 55, subsidized early
retirement factor, rather than the actuarial reduction. Such lump-sum payment
shall be discounted by the same interest rate used by the insurance company to
determine the actuarial value to provide for the deferral of the benefit until
the Executive reaches age 55.

 

(f) If the Executive becomes entitled to the payment under paragraph 4(b), at
the end of the period for insurance coverage provided in accordance with
paragraph 5(b), the Executive shall be entitled to continue in Arch Chemicals’
medical and dental coverage (including dependent coverage) on terms and
conditions no less favorable to the Executive as in effect prior to the Change
in Control for the Executive until the Executive reaches age 65; provided that
if the Executive obtains other employment which offers medical or dental
coverage to the Executive and his or her dependents, the Executive shall enroll
in such medical or dental coverage, as the case may be, and the corresponding
coverage provided to the Executive hereunder shall be secondary coverage to the
coverage provided by the Executive’s new employer so long as such employer
provides the Executive with such coverage.

 

(g) If there is a Change in Control, Arch Chemicals shall not reduce or diminish
the insurance coverage or benefits which are provided to the Executive under
paragraph 5(a), 5(b) or 5(f) during the period the Executive is entitled to such
coverage; provided the Executive makes the premium payments required by active
employees generally for such coverage, if any, under the terms and conditions of
coverage applicable to the Executive. Following a Change in Control, incentive
compensation plans in which the Executive participates shall contain reasonable
financial performance measures and shall be consistent with practice prior to
the Change in Control.

 

8



--------------------------------------------------------------------------------

6. Participation in Change in Control/Section 4999 of Internal Revenue Code.

 

(a) In the event that the Executive participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another company) in a transaction (“acquisition”)
which would result in an event described in paragraph 1(b)(i) or (ii), the
Executive must promptly disclose such participation or agreement to Arch
Chemicals. If the Executive so participates or agrees to participate, no
payments due under this Agreement or by virtue of any Change in Control
provisions contained in any compensation or benefit plan of Arch Chemicals will
be paid to the Executive until the acquiring group in which the Executive
participates or agrees to participate has completed the acquisition. In the
event the Executive so participates or agrees to participate and fails to
disclose his or her participation or agreement, the Executive will not be
entitled to any payments under this Agreement or by virtue of Change in Control
provisions in any Arch Chemicals compensation or benefit plan, notwithstanding
any of the terms hereof or thereof.

 

(b) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by Arch Chemicals
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable) pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”) but determined without regard to any additional
payments required under this paragraph 6(b), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount equal to (i) the amount of the excise tax imposed on the
Executive in respect of the Payments (the “Excise Tax”) plus (ii) all federal,
state and local income, employment and excise taxes (including any interest or
penalties imposed with respect to such taxes) imposed on the Executive in
respect of the Gross-Up Payment, such that after payments of all such taxes
(including any applicable interest or penalties) on the Gross-Up Payment, the
Executive retains a portion of the Gross-Up Payment equal to the Excise Tax.

 

7. Successors; Binding Agreement.

 

(a) Arch Chemicals will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Arch Chemicals, by agreement, in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Arch Chemicals would be
required to perform if no such succession had taken place. Failure of Arch
Chemicals to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and entitle the Executive
to compensation from Arch Chemicals in the same amount and on the same terms as
the Executive would be entitled to hereunder had a Termination occurred on the
succession date. As used in this Agreement, “Arch Chemicals” means Arch
Chemicals as defined in the preamble to this Agreement and any successor to its
business or assets which executes and delivers the agreement provided for in
this paragraph 7 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law or otherwise.

 

9



--------------------------------------------------------------------------------

(b) This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

8. Notices. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

   

If to the Company:

 

Arch Chemicals, Inc.

   

501 Merritt 7

   

P.O. Box 5204

   

Norwalk, CT 06856-5204

   

Attention: Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut
(without giving effect to its conflicts of law).

 

10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and Arch Chemicals. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement, including its exhibits, constitutes the complete
understanding between the parties with respect to the subject matter hereof
except as otherwise provided in this paragraph 10 or paragraph 16(e). This
Agreement shall remain a valid and enforceable contract between the parties
notwithstanding any voluntary, for Cause or other employment termination. The
Executive acknowledges that the Employment Agreement relating to Intellectual
Property which the Executive signed and is attached as Exhibit B shall continue
to remain in effect in accordance with its terms.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

 

10



--------------------------------------------------------------------------------

12. Withholding of Taxes. Arch Chemicals may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

 

13. Non-assignability. This Agreement is personal in nature and neither of the
parties hereto shall, without the written consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in paragraph 7 above. Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this paragraph, Arch Chemicals shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

14. No Employment Right. This Agreement shall not be deemed to confer on the
Executive a right to continued employment with Arch Chemicals or any of its
subsidiaries.

 

15. Disputes/Arbitration.

 

(a) Except with respect to enforcement by Arch Chemicals of Paragraph 16 or
other legal action by Arch Chemicals for breach by the Executive of paragraph
16, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration at Arch Chemicals’
corporate headquarters in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

(b) Arch Chemicals shall pay all reasonable legal fees and expenses, as they
become due, which the Executive may incur to enforce this Agreement through
arbitration or otherwise unless the arbitrator determines that Executive had no
reasonable basis for his or her claim. Should Arch Chemicals dispute the
entitlement of the Executive to such fees and expenses, the burden of proof
shall be on Arch Chemicals to establish that the Executive had no reasonable
basis for his or her claim.

 

16. Nonsolicitation.

 

(a) Executive agrees that while employed by Arch Chemicals and for one year
immediately following the cessation of Executive’s employment with Arch
Chemicals for any reason (whether voluntary or otherwise), Executive shall:

 

(i) not, in any way, directly or indirectly, on Executive’s own behalf or on
behalf of or in conjunction with any person, company, business, partnership,
enterprise or organization solicit, entice, hire, employ or endeavor to employ
any of the employees of Arch Chemicals (but excluding former employees who are
not so solicited, enticed or hired prior to such former employee’s employment
termination); and

 

(ii) not, directly or indirectly, contact or solicit (or advise or consult for
any person, organization, partnership, business, company or enterprise with
respect to soliciting or contacting) any person or entity who was a customer of
Arch

 

11



--------------------------------------------------------------------------------

Chemicals at any time in the twenty-four (24) month period prior to the
Executive’s cessation of employment or any potential customer of Arch Chemicals
who was specifically targeted for solicitation by Arch Chemicals at any time
during such 24-month period (such customer and potential customer being an “Arch
Customer”), for the purpose of diverting such customer from Arch Chemicals with
respect to, or for the purpose of recommending, selling or providing any product
or service similar to or competing with, any product or service that (A) is
offered by Arch Chemicals at time of employment termination and (B) the
Executive was engaged in managing, marketing, selling or manufacturing at any
time during his or her employment with Arch Chemicals or Olin Corporation
(together with subsidiaries of Olin Corporation, being collectively “Olin”);
provided further that this clause (ii) shall also apply to (x) those Arch
Customers with whom the Executive met or contacted at any time prior to
employment termination for the express purpose of establishing, soliciting or
maintaining a customer relationship with Arch Chemicals or Olin and (y) any
product or service that is offered by Arch Chemicals at the time of employment
termination and that was or was to be the basis of such customer relationship.

 

(b) The parties have carefully read this Agreement and have given and do now
give careful consideration to the restraints imposed upon Executive by this
Agreement and are in full accord as to their necessity for the reasonable and
proper protection of Arch Chemicals’ businesses. Executive acknowledges and
agrees that (i) each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, duration and geographic area and (ii) that his
or her services to Arch Chemicals are unique and special and that the Executive
has knowledge of Arch Chemicals’ trade secrets, customer base and other
confidential information of Arch Chemicals and the Executive hereby agrees he or
she will not assert anything to the contrary in any court, hearing, arbitration,
mediation or other legal forum. Executive further acknowledges and agrees that
the restrictions contained in this Agreement will not prevent Executive from
earning a living within his or her trade or specialty. The restraints imposed by
this Agreement shall continue for their full periods and throughout the
geographic areas set forth in this Agreement except as provided in paragraph 17
below.

 

(c) If the Executive shall violate or attempt to violate any of the provisions
of this paragraph 16, then Arch Chemicals shall be entitled, as of right, to an
injunction and/or other equitable relief against Executive, restraining
Executive from violating or attempting to violate any of these provisions. The
parties further agree that this provision does not limit any other remedies that
may be available to Arch Chemicals for breach of this paragraph 16 by Executive.

 

(d) The Executive acknowledges that, because of the competitive nature of Arch
Chemicals’ businesses and Arch Chemicals’ repeat transactions with many
customers, the development and enhancement of customer relationships, contacts
and goodwill are critical factors in ensuring Arch Chemicals’ survival and
success and that such customer relationships, contacts and goodwill constitute
valuable assets belonging to Arch Chemicals, whether or not such assets are
produced by the Executive’s own efforts. Executive further acknowledges that
directly or indirectly soliciting Arch Chemicals’ customers for a competitor of
Arch Chemicals would inevitably result in disclosure of trade secrets and
confidential information belonging to Arch Chemicals, thus irreparably harming
Arch Chemicals.

 

12



--------------------------------------------------------------------------------

(e) The provisions contained in this Paragraph 16 are in addition to, and
supplement, any other nonsolicitation or noncompete agreements to which the
Executive may be a party involving Arch Chemicals and do not supersede, amend or
limit any such prior agreements. The Executive acknowledges and agrees that any
prior noncompetition agreement between the Executive and Olin has been assigned
to Arch Chemicals and is effective as if originally entered into with Arch
Chemicals instead of Olin.

 

(f) For purposes of this paragraph 16, “Arch Chemicals” means Arch Chemicals
including its subsidiaries.

 

17. Severability. The parties have entered into this Agreement in the belief
that its provisions are valid, reasonable, and enforceable. However, if any one
or more of the provisions contained in this Agreement shall be held to be
unenforceable for any reason, such unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall be construed as if such
unenforceable provision had never been contained herein. However, if any one or
more of the provisions contained in paragraph 16 hereof shall for any reason be
held to be excessively broad as to time, duration, geographic scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with applicable law.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

ARCH CHEMICALS, INC.

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

13



--------------------------------------------------------------------------------

Exhibit A

 

Form of Release

 

1. In return for the payments and benefits provided by Arch Chemicals, Inc. (the
“Company”) under the Executive Agreement, dated             ,          (the
“Executive Agreement”) between the undersigned and the Company, the undersigned
agrees not to bring or to participate in any legal proceedings against the
Company, its subsidiaries or successors or the officers, agents, representatives
or executives of the Company or its subsidiaries or their respective successors
(collectively “Releasees”) which the undersigned may have or claim to have as a
result of the undersigned’s employment which arise out of or relate to acts or
conduct or omissions which occurred prior to the execution of this release. For
purposes of the preceding sentence, “participation” does not include
participating in legal proceedings under compulsion of legal process.

 

2. The undersigned releases and forever discharges each of the Releasees from
any and all claims or causes of action of any kind, known or unknown, including
claims of discrimination based on age under the federal Age Discrimination in
Employment Act, as amended, or under any related state, federal or local law,
ordinance or regulation; or claims or causes of action under Title VII of the
Civil Rights Act, as amended, or under any related federal, state or local law,
ordinance or regulation; or discrimination claims or causes of action under the
American with Disabilities Act or under any related federal, state or local law,
ordinance or regulation; any claims under the Family and Medical Leave Act or
any related state or local law, ordinance or regulation, or based upon any other
factor prohibited by federal, state or local law, ordinance or regulation; any
claims for wages, incentive pay, bonuses or other compensation or for benefits
of any kind (exclusive of accrued but unpaid wages and vacation pay as of the
date of employment termination, any compensation deferred under the Employee
Deferral Plan, qualified and non-qualified pension and savings plan benefits and
any rights with respect to outstanding and exercisable stock options, vested
performance share units or similar outstanding and vested stock-based awards
granted under the Company’s incentive stock plan (which stock-based awards are
the subject of other arrangements and plan provisions), any payments or benefits
to which the undersigned is entitled under the Executive Agreement) or claims
under the Employee Retirement Income Security Act; any claims for attorney’s
fees, costs or expenses; and any other statutory or common law claims, including
but not limited to any claims for wrongful discharge, for negligent and/or
intentional infliction of “emotional distress” or any other tort claim, any
claim for breach of any implied or express contract, libel, slander, promissory
or equitable estoppel, breach of an implied covenant of good faith and fair
dealing, fraud or misrepresentation. In addition, the undersigned further agrees
that except as may be required by court order or subpoena or federal law or
regulations, the undersigned will not in any way, directly or indirectly, assist
any individual or entity in bringing or prosecuting any lawsuit against the
Releasees.

 

3. The undersigned acknowledges that the consideration the undersigned has
received from the Company under the Executive Agreement fully satisfies any and
all claims he or she may now have or previously had with respect to his or her
employment with or separation from the Company and any of its subsidiaries,
including, without limitation, Job Transition Benefits.

 

14



--------------------------------------------------------------------------------

4. It is understood, however, that the undersigned’s agreement not to bring a
cause of action against the Company does not include any action alleging a
breach of the Executive Agreement by the Company and that nothing herein shall
prevent the undersigned from bringing a claim for indemnification as a Company
officer under Article IV of the Company’s Amended and Restated Articles of
Incorporation at any time as provided therein and in accordance therewith.

 

5. The undersigned understands that the Employment Agreement Relating to
Intellectual Property with the Company, which the undersigned signed and is
attached hereto as Attachment A, shall continue to remain in effect according to
its terms.

 

6. Moreover, the undersigned agrees that should he or she breach this release in
any manner, including but not limited to by bringing or participating in a legal
proceeding or legal cause of action against the Releasees, contrary to the terms
hereof, the undersigned will return to the Company any and all payments which
the undersigned received under the Executive Agreement, with the exception of
any benefits to which the undersigned was legally entitled by law, in the
absence of the Executive Agreement.

 

7. The undersigned understands that the Company does not acknowledge or admit
that it has violated any of the undersigned’s rights under any federal, state or
local law or ordinance or that it has violated any contractual or other legal
obligations. Nothing in this release, nor the fact that the Company has entered
this release, shall be construed as an admission of liability or wrongdoing by
the Company, which liability or wrongdoing is expressly denied.

 

8. The undersigned is hereby advised to consult with an attorney of his or her
choice and the undersigned agrees that he or she has been afforded a period of
at least twenty-one (21) days to consider the terms of this release with such
attorney or with anyone else whom the Employee chooses to consult, that the
undersigned understands he or she has seven (7) days from the date of signing
this release in which to revoke it and that this release shall not become
effective or enforceable until this revocation period has expired.

 

9. Finally, the undersigned acknowledges that he or she is fully competent to
enter this release that he or she has carefully read and fully understands all
of the provisions of this release and the Executive Agreement and that he or she
has knowingly and voluntarily executed this release and the Executive Agreement
without any pressure or duress in exchange for full and sufficient consideration
for which he or she otherwise would not normally be entitled.

 

Dated:                     

 

--------------------------------------------------------------------------------

    Name:

 

15